1
     JONATHAN D. BLUM, ESQ.
2    Nevada Bar No. 09515
3    WILEY PETERSEN
     1050 Indigo Drive, Suite 200B
4    Las Vegas, Nevada 89145
     Telephone: (702) 910-3329
5    Facsimile: (702) 553-3467
6    Email: jblum@wileypetersenlaw.com

7    -and-
8    JAMES J. KERNELL, ESQ. (Pro Hac Vice)
9    Kansas Bar No. 19559
     KYLE D. DONNELLY, ESQ. (Pro Hac Vice)
10   Kansas Bar No. 25531
     ERICKSON KERNELL IP, LLC
11   8900 State Line Road, Suite 500
12   Leawood, Kansas 66206
     Telephone : (913) 549-4700
13   Facsimile : (913) 549-4646
     Email : jjk@kcpatentlaw.com
14            kdd@kcpatentlaw.com
15
     Attorneys for Plaintiff Sunlighten, Inc.
16
                                  UNITED STATES DISTRICT COURT
17                                     DISTRICT OF NEVADA
18
     SUNLIGHTEN, INC.,                                   Case No.: 2:20-cv-00127-JAD- EJY
19
                     Plaintiff,                          STIPULATION AND [PROPOSED]
20                                                       ORDER FOR EXTENSION OF TIME
             v.                                          TO RESPOND TO DEFENDANT
21
                                                         FINNMARK DESIGNS, LLC’S MOTION
22   FINNMARK DESIGNS, LLC,                              FOR PARTIAL SUMMARY JUDGMENT
                                                         ON COUNTS 1, 2 AND 4 OF THE
23                   Defendant.
                                                         COMPLAINT
24                                                       (FIRST REQUEST) [ECF No. 56]

25            Pursuant to Fed. R. Civ. P. 6 and 26, and Local Rules IA6-1 and IA6-2, Plaintiff Sunlighten,
26
     Inc. seeks an extension of time to respond to Defendant Finnmark Designs, LLC’s Motion for
27
     Partial Summary Judgment on Counts 1, 2 and 4 of the Complaint (ECF 48) (the “Motion”) that
28
     was filed on April 30, 2021. Plaintiff’s response is currently due May 21, 2021. It is requested
                                                      -1-
1    that the deadline to respond to the motion be extended by 60 days, or up to and including July
2
     20, 2021, with Defendant’s Reply Brief in support of the Motion due within 30 days, or up to
3
     and including August 19, 2021. In support of this stipulation, the parties state as follows:
4
            1.      One section of Defendant’s Motion argues that one of the patents-in-suit is invalid
5

6    based on anticipation arising from an earlier sale of an existing infrared sauna called the SolarSpa.

7    See ECF 48 at 19-21.
8
            2.      This section relies in part on documentary and deposition testimonial evidence
9
     provided by third-party witness David Floyd Shurtleff, who was deposed by Defendant in this case
10
     on March 18, 2021, with Plaintiff’s counsel in attendance.
11

12          3.      Prior to Mr. Floyd’s deposition appearance, Plaintiff had attempted to serve a

13   subpoena on Mr. Shurtleff but was unsuccessful in locating him.
14
            4.      On April 30, 2021, Defendant’s counsel kindly agreed to accept service of the
15
     previously-issued subpoena for documents on behalf of Mr. Shurtleff. On May 14, 2021, Plaintiff
16
     reissued the Shurtleff subpoena and sent the same to Defendant’s counsel.
17

18          5.      Plaintiff requests additional time to respond to the Motion so that it has time to

19   receive the requested documents from Mr. Shurtleff and possibly depose him regarding the
20
     documents. Plaintiff believes this discovery is necessary to properly respond to the Shurtleff
21
     documents presented in the Motion. While Defendant respectfully disagrees with such position
22
     and maintains that the Shurtleff evidence is only a small part of one small section of the Motion
23

24   and was discussed at Mr. Shurtleff’s March deposition, Defendant is nevertheless agreeing to

25   Plaintiff’s requested extension of time to oppose the Motion out of professional courtesy to
26
     Plaintiff’s counsel and because of the mutual extension of time granted herein as well as the
27

28


                                                     -2-
1    anticipated similar professional courtesy extensions that Defendant may need and will expect in
2
     the future if and when Plaintiff files its own dispositive motion in this case.
3
            6.      Additionally, if the Court issues a claim construction Order in the interim, the
4
     parties will benefit from understanding the scope of the patents, which will help frame any
5

6    arguments regarding invalidity.

7           7.      Discovery is currently scheduled to end on July 1, 2021. The parties will be busy
8
     conducting party and expert depositions, as well as exchanging any remaining discovery requests,
9
     for the next month and a half until discovery ends. The requested extensions herein allow the
10
     parties to finish discovery without Plaintiff having to simultaneously prepare a response to the
11

12   Motion.

13          8.      Pursuant to the Stipulation and Order to Extend Discovery Deadlines entered by
14
     the Court on January 11, 2021 (ECF 35), the deadline to file dispositive motions is presently
15
     August 16, 2021.
16
            9.      This is the first request for an extension of time to respond to Defendant’s
17

18   Motion.

19          10.     For the above stated reasons, the request is made in in good faith and not for the
20
     purpose of delay.
21
            For the above reasons, the Parties request that this stipulation for an extension of time to
22
     respond to Defendant’s Motion be granted giving Plaintiff up to and including July 20, 2021, to
23

24   file a response to the Motion and giving Defendant up to and including August 19, 2021 to file

25   its Reply Brief in support of the Motion.
26

27

28


                                                      -3-
1    Respectfully submitted,
2

3     ERICKSON KERNELL IP, LLC                      GILE LAW GROUP LTD.

4     By: /s/ James J. Kernell                      By: /s/ Ryan Gile
         James J. Kernell, Esq. (Pro Hac Vice)          Ryan Gile, Esq.
5        Kansas Bar No. 19559                           Nevada Bar No. 8807
6        Kyle D. Donnelly, Esq. (Pro Hac Vice)          1180 N. Town Center Drive
         Kansas Bar No. 25531                           Suite 100
7        8900 State Line Road, Suite 500                Las Vegas, Nevada 89144
         Leawood, Kansas 66206                          Telephone: 702-703-7288
8        Telephone: 913-549-4700                        Email: rg@gilelawgroup.com
9        Facsimile: 913-549-4646
         Email:      jjk@kcpatentlaw.com            Attorney for Defendant
10                   kdd@kcpatentlaw.com            Finnmark Designs, LLC

11       Jonathan D. Blum
12       Nevada Bar No. 09515
         WILEY PETERSEN
13       1050 Indigo Drive, Suite 200B
         Las Vegas, Nevada 89145
14       Telephone: (702) 910-3329
15       Facsimile: (702) 553-3467
         Email: jblum@wileypetersenlaw.com
16
      Attorneys for Plaintiff
17    Sunlighten, Inc.
18

19

20                                                Order
21           Based on the parties' stipulation [ECF No. 56] and good cause appearing, IT IS
      HEREBY ORDERED that the deadline for plaintiff Sunlighten, Inc. to respond to defendant
22    Finnmark Designs, LLC's motion for partial summary judgment [ECF No. 48] is
      EXTENDED to July 20, 2021, and the deadline for Finnmark to file its reply in support of
23
      that motion is EXTENDED to August 19, 2021.
24
                                                       _________________________________
25                                                     U.S. District Judge Jennifer A. Dorsey
26                                                     May 21, 2021

27

28


                                                 -4-
